DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP2772348A1.
As to claim 1, EP2772348A1 discloses an end effector (16) for laying down fibers on a laying mold (see Abstract), as illustrated in Figures 1-9, the end effector comprising at least one bobbin arrangement of a system, the bobbin arrangement comprises a first bobbin (33) for providing a first fiber strand and a second bobbin (33) for providing a second fiber strand (see annotated Figure 2 below), wherein a rotational axis of the first and the second bobbin each being arranged at an angle with respect to one another (see Figure 2), the first fiber strand and the second fiber strand being merged over a
deflection unit (50/59) (see Figures 5 and 7-8) and being guided from a corner region (see annotated Figure 4 below) of the end effector jointly into a center region of the end effector and further to a pressure roller (31).


    PNG
    media_image1.png
    581
    944
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    441
    759
    media_image2.png
    Greyscale


With claim 16, a manipulator (10) with an end effector (16) as in claim 1 (see Figure 1).
Allowable Subject Matter
Claims 2-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed September 19, 2022 have been fully considered but they are not persuasive.  On page 7 of the Remarks, filed on September 19, 2022, applicant has argued that Vaniglia does not disclose, “the first fiber strand and the second fiber strand being merged over a deflection unit and being guided from a corner region of the end effector jointly into a center region of the end effector and further to a pressure roller.”  The examiner respectfully disagrees with this argument.  The examiner has interpreted that the prior art shows a first bobbin (33) for providing a first fiber strand and a second bobbin (33) for providing a second fiber strand as shown in annotated Figure 2 above.  The first fiber strand and the second fiber strand are merged over a deflection unit (50/59) (see Figures 5 and 7-8).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN A. VU
Primary Examiner
Art Unit 3651



/STEPHEN A VU/             Primary Examiner, Art Unit 3651